Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 1-20 have been cancelled.
Claim 21-26 are newly presented. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 12/7/20 and 2/18/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Specification
The abstract of the disclosure is objected to because it recites legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Response to Remarks:
Applicant does not appear to address this objection to the specification. Therefore the objection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 is rejected as introducing new matter. In the instant case, claim 26 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at Good Pharmaceutical Freeze-Drying Practice 1997 which was incorporated by reference. However, claim 26 contains essential subject matter as defined by 37 CFR 1.57(d):

    PNG
    media_image1.png
    619
    1349
    media_image1.png
    Greyscale

Applicant is not permitted to incorporate by reference essential subject matter from non-patent publications as per (d) above. A book is not a patent. The attempt to incorporate subject matter into this application by reference to Good Pharmaceutical Freeze-Drying Practice is ineffective because Applicant is not permitted to incorporate by reference essential subject matter from non-patent publications. 
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Additionally, claim 26 introduces new matter because the symbol “≥” is open ended and the Table citation appears to have an upper limit of 100,000 to base the calculation. Furthermore, Applicant’s calculation is for a hard value of 1.25 g and not “about” which would provide variability for values slightly less than 1.25 g. The Examiner suggests cancelling the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gadgil et al. (WO 2015150968) and Nplate™ Romiplostim Highlights of Prescribing Information ([online] retrieved from: https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/125268s0026lbl.pdf; August 01, 2008; 11 pages). 

Applicant claims:

    PNG
    media_image2.png
    519
    950
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 21-26, Gadgil et al. teach lyophilized romiplostim pharmaceutical compositions (abstract) comprising in a final formulation:
0.5 mg/mL romiplotism;
10.3 mM histidine, which is “about 10 mM histidine”;
4% mannitol;
2% sucrose; 
0.004% Polysorbate 20; and 
Enough HCl to pH 5.0 (page 9, Table 1, generic formulation).
Gadgil et al. teach the method of preparation by dissolving the excipients in water; setting the protein concentration to 0.5 mg/mL; setting the pH to 5.0 and lyophilizing in a vial, which is a container (page 9 Method of preparation to page 10). It 
1. regarding step a) that a bulk amount of romiplostim had to be provided;
2. regarding step b) measured to know how much bulk therapeutic protein is present;
3. regarding step c) adjusted to the desired fill weight to achieve a fixed dose of the protein in the vial; and
4. regarding step d) lyophilizing in a container. It is the Examiner’s position that concentration of 0.5 mg/mL, which is less than 20 mg/mL, is exactly the same amount in instant claims 23 and 24. 
Nplate™ Romiplostim Highlights of Prescribing Information teaches prescribing information for romiplostim with vials of 375 mcg and 625 mcg sterile lyophilized romiplostim that are diluted with water (Table 1; 2.2 Preparation and Administration) thus the density of the diluted product is essentially that of water which is understood to be 1 g/mL. The Prescribing Information teaches the artisan to initiate therapy with 1 mcg/kg and the protein concentration is 500 mcg/mL and therefore the hypothetical dose for a 75 kg patient is a targeted fixed dose of 75 mcg divided by 500 mcg/mL therapeutic protein concentration in bulk formulation, which is a fixed dose of 0.15 mL (2.2 Preparation and Administration). In other words:
Fixed dose which is the adjusted fill weight = target fixed dose of the therapeutic protein/therapeutic protein concentration in bulk formulation. To convert the dose to mass units simply multiply by the product density which is ~1 g/ml aqueous solution to obtain the adjusted fill weight fixed dose of the protein.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Gadgil et al. is that Gadgil et al. do not expressly teach the formula for the adjusted fill weight as instantly claimed. This deficiency in Gadgil et al. is cured by Nplate™ Romiplostim Highlights of Prescribing Information. 
2. The difference between the instant application and Gadgil et al. is that Gadgil et al. do not expressly teach the bulk amount of the therapeutic protein is ≥ about 1.25 g. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gadgil et al. calculate the fill weight with the formula of instant claim 1, as taught by Nplate™ Romiplostim Highlights of Prescribing Information, and produce the instant invention.

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Gadgil et al. calculate the fill weight with the formula of instant claim 1, as taught by Nplate™ Romiplostim Highlights of Prescribing Information, with the bulk amount of the therapeutic protein is ≥ about 1.25 g, and produce the instant invention.

  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant first summarizes the rejection and interview summary. Then Applicant discusses manufacturing processes and “hard coded” targets. Applicant asserts that: “Conventional manufacturing processes leave an inherent variability in formulations of typically +/- 10% with respect to the drug substance concentration. Similarly, the fill range in a conventional process has an inherent variability due to the mechanical nature of the process. These variability ranges are expected to result in a normal distribution. For some drug substances, particularly those to be administered in low doses, a conventional process may yield results in which the variabilities cause some batches to fall outside the hard-coded targets.”
Applicant explains that: “The claimed process goes against conventional process design by measuring the concentration of the drug substance in the bulk drug product, then adjusting the fill weight placed in the container. Thus, the claimed process does not require a set volume of the drug product to be placed in the container. In a conventional process, the drug substance concentration is determined prior to the filling step so that a set amount of drug product (i.e., a set fill weight) is placed in the container. In the claimed process, in contrast, the concentration of the drug substance is measured rather than predetermined, then the fill weight is adjusted to achieve the effective dose of the drug substance.” 
Applicant asserts that: “Gadgil et al. neither suggest this difference from the prior art nor disclose the difficulty in reaching hard-coded targets in a conventional process, leaving no motivation for those of ordinary skill in the art to create the invention.” Respectfully, the Examiner cannot agree with any of Applicants arguments. First, the 
Applicant next discusses the meaning of bulk. The Examiner has shown above that this is an improper incorporation by reference. 
Applicant next alleges that they noted errors in the Examiner’s analysis where: “the Examiner assumed that the adjusted fill weight is equal to the target fixed dose. This instructs the user to reconstitute with 1.2 mL of sterile water for a 625 mcg dose. This assumption does not follow from the information provided in the PI. Table 1 and paragraph 2.2 of the PI instructs the user to reconstitute with 1.2 mL of sterile water for a 625 mcg dose. A simple calculation of concentration from this dose and this volume does not result in the desired concentration:
625mcg/1.2mL = 521 mcg/mL
This result is different than the desired 500 mcg/mL. With the Examiner's assumption of density of ~1 g/mL, the resulting dose would be off-target from the desired 500 mcg. So, the PI does not provide helpful information in deriving the equation.” The Examiner cannot agree. The amount of deliverable product and volume from Table 1 is 500 mcg in 1 mL as shown below:

    PNG
    media_image3.png
    266
    1408
    media_image3.png
    Greyscale

Therefore, Applicant’s argument is not persuasive. 
	Applicant and the Examiner cannot come to any agreement. Consequently, the Examiner suggests that Applicant proceed to the Board of Appeals.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613